I115th CONGRESS1st SessionH. R. 861IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2017Mr. Gaetz (for himself, Mr. Massie, Mr. Palazzo, and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo terminate the Environmental Protection Agency. 
1.Termination of the Environmental Protection AgencyThe Environmental Protection Agency shall terminate on December 31, 2018.   